Filed 10/9/20 P. v. Verdugo CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                          B301254

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. BA456152)
           v.

 DAVID VERDUGO,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Laura Priver, Judge. Affirmed.

     Brian C. McComas, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

                              __________________________
                          INTRODUCTION
       Defendant David Verdugo appeals his conviction for arson
of an inhabited structure following a jury trial. Appointed
counsel on appeal filed an opening brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende). We affirm.
         FACTS AND PROCEDURAL BACKGROUND
       On November 8, 2016, the Los Angeles County Fire
Department responded to a fire at defendant’s apartment.
Neighbors did not see or hear anything unusual before the fire.
The fire was put out in five minutes and fire fighters were at the
scene for less than two hours.
       Defendant was found outside the apartment injured from
having jumped through his first-floor bedroom window to escape
(the window was elevated above ground level). He mentioned
something about being doused in gasoline by unknown
assailants. His forehead was scraped but his clothes and hair
were not burned or singed. Inside the apartment, there were no
signs of an electrical fire or use of an accelerant. Burned paper
appeared to be the source of the heavy charring in the closet. A
broken window had channeled out the smoke. The firefighters
were suspicious of the fire and called an arson investigator.
       The arson investigator identified four points of possible
origin. A fire was started separately at each location by an open
flame. The first point was a flame-retardant blanket hanging in
a window that had burned itself out. The second was a hotplate
that had burned some materials placed on the heated grill. The
third was the foot of a love seat that did not continue to burn.
Finally, the bedroom closet was the fourth point and was most
affected by fire.
       The arson investigator spoke with defendant at the
hospital. Defendant told the investigator that he was alone in his
apartment, when two men broke inside, bound him, and

                                2
demanded money. He stated the men blindfolded him, poured
gas on him, and lighted him on fire. Defendant was able to break
free of his bindings and jumped out his bedroom window to
escape the flames. Defendant was still wearing his clothes but
didn’t smell of gas; there was no indication he was doused with
gasoline or that fire had burned his clothing. The evidence of fire
was not consistent with defendant’s story.
       On November 13, 2018, the People filed an information
charging defendant with arson of an inhabited structure in
violation of Penal Code section 451, subdivision (b). On
March 13, 2019, the court denied defendant’s request to be placed
in a diversion program. On June 4, 2019, trial commenced. On
June 11, 2019, the jury found defendant guilty. On August 8,
2019, the trial court sentenced defendant to three years in prison.
The court imposed a $300 victim restitution fine, a $40 court
security fee, a $30 criminal surcharge fee, and a $300 parole
revocation fine, which was stayed unless parole was revoked.
Defendant timely appealed on August 26, 2019. A victim
restitution hearing was set for October 10, 2019, but at the
request of the People, was taken off calendar. It was never reset.
       On March 25, 2020, defense counsel submitted a letter to
the superior court pursuant requesting to stay the fines and fees
for inability to pay. On April 2, 2020, the trial court issued a
minute order staying the fines and fees, on the condition that a
portion of the wages defendant earns in prison (if any) are
payable toward the fines and fees. The court stated that any
remaining fines and fees will be permanently stayed upon
defendant’s release from prison.
       On June 29, 2020, defendant’s appointed counsel filed a
brief pursuant to Wende, supra, 25 Cal.3d 436, in which no issues
were raised. The brief included a declaration from counsel that
he reviewed the record and sent defendant a letter advising him

                                3
that such a brief would be filed and that he could file a
supplemental brief if he chose to. On June 29, 2020, this court
sent defendant a letter advising him that a Wende brief had been
filed and that he had 30 days to submit a brief raising any issues
he wanted us to consider. Defendant filed a supplemental brief
on August 18, 2020.
                           DISCUSSION
       Defendant asserts he was not advised of his Miranda rights
when he was taken to the police station. We observe that there
was no evidence introduced about statements defendant made
post-detention or post-arrest. Defendant also claims he had
ineffective assistance of counsel and that his counsel did not do
enough to get him into a diversion program. The record does not
reveal ineffective assistance of counsel. The trial court denied
defendant diversion because he posed a safety risk to others in
the program, which would have required him to live in a group
setting.
       Defendant also questions why his crime was considered
“violent” when it had no victims because the neighbors were at
work. Defendant was convicted of arson of an inhabited
structure and received a statutorily authorized sentence for his
crime. Under the statutory scheme, “ ‘Inhabited’ means currently
being used for dwelling purposes whether occupied or not.” (Pen.
Code, § 450.) At trial, the landlord testified that all four units in
the apartment building were rented and lived in by tenants at
the time of the fire.
       Lastly, defendant claims he was arrested without probable
cause. Prior to any arrest, the forensic evidence indicated that
defendant intentionally set fire to four locations in his apartment
and provided an implausible explanation for the fire (being
bound, threatened, and set on fire by unknown assailants).
There was ample probable cause for defendant’s arrest. (People

                                 4
v. Hurtado (2002) 28 Cal.4th 1179, 1188 [Probable cause “refers
to ‘a state of facts as would lead a man of ordinary caution and
prudence to believe and conscientiously entertain a strong
suspicion of the guilt of the accused.’ ”].)
       We have examined the entire record and are satisfied that
defendant’s attorney fully complied with his responsibilities and
that no arguable issues exist, and no colorable issues were
presented in defendant's supplemental brief. (Smith v. Robbins
(2000) 528 U.S. 259; Wende, supra, 25 Cal.3d 436.)
                           DISPOSITION
       We affirm the judgment.




                                                RUBIN, P. J.
WE CONCUR:



                        BAKER, J.



                        MOOR, J.




                                5